DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 6/27/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Regarding the argument in relating to the amended limitation “utilizing the categorical nature of the lexical answer type to improve the query expansion method"”, please see the new combination of references cited below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Copperman et al. (US 20070033221) in view of Lundberg et al. (US 20130268260).
As per claims 1, 11, 20, Copperman et al. teaches
a computer-implemented method for optimizing expansion of user query input in natural language processing applications (para. 154: the text of the query may be augmented or expanded. This query expansion may be based upon a thesaurus, to include synonyms or other related terms in the text; para. 173: suppose a user asks a question about Jaguars. Auto-contextualization may produce tags related to both automobiles and animals, and these may be expanded by the retrieval process into different regions. The system may determine based on the taxonomic structure that these are likely to be mutually exclusive regions. Thus the user may be presented with the question "Is your question more relevant to automobiles or to animals?" Just as for taxonomy selection, the user's responses to this type of question are added to the taxonomic restrictions of the user's question, resulting in a more precise response in the next round of the dialog); 
the computer-implemented method comprising: identifying a lexical answer type for a user query input wherein the user query input is in the form of a natural language input (para. 56-60: lexical taxonomies are useful for identifying and grouping concepts that occur using specific words and phrases within knowledge containers. For example, using a lexical taxonomy of companies organized hierarchically by industry type, in conjunction with a topic taxonomy of legal issues, a user could ask the system to: "Show documents which (a) mention software companies and (b) talk about intellectual property protection”. Here, (a) would be fulfilled by limiting the search to knowledge containers tagged to any concept-node under the "software companies" concept-node of a lexical "Companies" taxonomy (e.g., knowledge containers that mention IBM, Microsoft, etc.); and (b) would be fulfilled by looking at or near the topic of "intellectual property protection" in the legal issues topic taxonomy; para. 82-83: mapping; e.g. based on the presence of entity "XYZ Corp.", add markup that indicates a mapping to the concept-node "XYZ-CORP" in a lexical "Companies" taxonomy. One piece of content may contain entities and technical terms that are mapped to concept-nodes in one or many lexical taxonomies; fig. 5, item 540: identify lexical taxonomy tags); 
feeding the lexical answer type into a query expansion method to expand the user query input with one or more precise terms based on the lexical answer type, wherein the lexical answer type has a categorical nature; utilizing the categorical nature of the lexical answer type to improve the query expansion method; and outputting one or more lexical answer type query expansions for use as inputs into a natural language processing application (para. 9: taxonomic restrictions can be in the form of actual taxonomies (topic, filter, or lexical); para. 154-155: the text of the query may be augmented or expanded. This query expansion may be based upon a thesaurus, to include synonyms or other related terms in the text. The query undergoes at least some of the stages of auto-contextualization as described above. The system now performs region designation to identify additional areas of the taxonomy to improve the results of the query; para. 161: users type a question, perhaps augmented by initial taxonomy tags, interest taxonomy tags, and/or taxonomic restrictions (filters), and a single list of knowledge containers is returned; para. 59-61: lexical taxonomies are useful for identifying and grouping concepts that occur using specific words and phrases within knowledge containers. For example, using a lexical taxonomy of companies organized hierarchically by industry type - See, fig. 1, item 30). 
	Copperman does not explicitly disclose the limitation categorial.
	Lundberg et al. teaches wherein the lexical answer type has a categorical nature; utilizing the categorical nature of the lexical answer type to improve the query expansion method at para. 68, 127: different types of language objects that may be used to build a language object base as part of knowledge base 630. Language object types are listed ordered roughly by their increasing degree of linguistic complexity; para. 138: mixed language objects 803, group LEX 801 language objects which represent lemmas deriving from a same lexical root, e.g., happy, happily and happiness. This type of language object may be referred to as a mixed language object since it may contain entries with various parts of speech; para. 125-126: a language object may include one or more synonyms and phrasings that depict the same idea; para. 158-159, 165: it is very important to have high-quality, well-structured language object libraries or lexical grammar rules, as these libraries are the raw material from which language recognition rules and ultimately natural language interaction applications are built; recognizing concepts shared by example inputs and output texts, as well as by different example inputs; and identifying relationships between concepts automatically; The hierarchy shown in FIG. 11 would typically be a subset of a larger language object library. It comprises a parent node that is associated with a language object labeled "ANIMAL", and represents the very broad linguistic concept of "animal", for example any species belong to Kingdom animalia. Parent object "ANIMAL" has two children: "PET" and "WILD_ANIMAL", which each correspond to high-level linguistic concepts associated with certain types of animals. Clearly there are many other children that could belong to language object "ANIMAL", for example "CHORDATES", "INVERTEBRATES", and so forth; in general a particular choice of objects to include in a particular language object hierarchy will be very dependent on a particular ontological domain to which a natural language interaction application is applied. Concepts such as "INVERTEBRATES" and "CHORDATES" are not likely to be useful for dealing with everyday life (for example, distinguishing between a need for a pet store referral and a need for animal control services, each of which might be indicated by the presence of language objects "PET" and "WILD_ANIMAL", respectively. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Copperman et al. and Lundberg in order to effectively analyze and apply lexical answer type/category of content to response more accurately to the users.

As per claims 2, 12, Copperman et al. teaches
wherein identifying a lexical answer type for a user query input is based on a domain appropriate lexical answer type extraction for a detected domain of the user query input (para. 8-9, 63: the purpose of auto-contextualization is to provide a mechanism for transforming a document (e.g., a document created by a word processor, or an e-mail) into a structured record and to automatically (without human review) construct indexes usable by a content-based retrieval engine to help identify when the structured record is an appropriate response to a particular query; para. 81: creates the taxonomy tags appropriate to the content of a knowledge container for taxonomies of the "topic taxonomy" type described above. Based on the entities, technical terms, and other words contained in the content, a text classifier is employed to identify concept nodes from a topic taxonomy. Each knowledge-container /concept-node association comprises a taxonomy tag; para. 119, 173). 

As per claims 3-4, 13-14, Copperman et al. teaches
ranking the one or more lexical answer type query expansions by evaluating and weighting the lexical answer type query expansions based on a context of the user query input; using one or more semantic concepts, including the lexical answer type, from the user query input as inputs to one or more active knowledge graphs of a query expansion method, with concepts associated with the lexical answer type amplified as inputs; and sorting query expansions in a final activated sub-graph by relevance to the user query input (para. 58-61: in lexical taxonomies, a knowledge container is tagged to a concept-node based on a simple lexical rule that matches against the content of the knowledge container… "software companies" concept-node of a lexical "Companies" taxonomy (e.g., knowledge containers that mention IBM, Microsoft, etc.); and (b) would be fulfilled by looking at or near the topic of "intellectual property protection" in the legal issues topic taxonomy; Semantically, concept nodes in each taxonomy represent classifications in a single "dimension" or area of concern. For example, one taxonomy might represent a company's complete product line, and another might represent geography-different parts of the world; para. 112-114, 154, 159: ranking is employed to merge knowledge container lists returned by the search stage to produce a single list ordered by relevance; fig. 20). 

As per claim 5, Copperman et al. teaches
wherein sorting query expansions includes using one or more technique selected from the group consisting of: degree of separation from lexical answer type concepts; degree of separation from a most highly activated concept; and overall activation weight (para. 53: the process of creating a smart summary begins as follows: in step 100, taxonomy tags are grouped by taxonomy and then ordered by weight. The result is a list of taxonomies with associated taxonomy tags, ordered by the weight of the highest-weighted tag associated with that taxonomy; para. 120: the system then performs term separation. Terms are presented to a subject matter expert (SME) highly familiar with the knowledge domain associated with the generation corpus. The SME designates whether the term is relevant to each of the taxonomies in the input set. the term "jaguar" may be relevant to the taxonomy on "Mammals" and the taxonomy on "Automobiles". The result of this step is N lists of terms where N is equal to the number of root concept-nodes. In one embodiment, the SME generates a set of terms a priori, from his or her knowledge of the domain, for each root concept node; fig. 3: taxonomy tags are ordered by weight and grouped by taxonomy, if taxonomy weight, tag above threshold, emit the high confidence summary phrase associated with the concept node and the tag; para. 148: ranks the results by combining the ordered lists into a single list. The final result of executing these five stages is a single ordered list of knowledge containers; para. 158-160).

As per claims 6, 15, Copperman et al. teaches
selecting a number of the lexical answer type query expansions; and using the number of the lexical answer type query expansions to generate an expanded structured query (para. 8, 154: the text of the query may be augmented or expanded. This query expansion may be based upon a thesaurus, to include synonyms or other related terms in the text; para. 173: suppose a user asks a question about Jaguars. Auto-contextualization may produce tags related to both automobiles and animals, and these may be expanded by the retrieval process into different regions. The system may determine based on the taxonomic structure that these are likely to be mutually exclusive regions. Thus the user may be presented with the question "Is your question more relevant to automobiles or to animals?" Just as for taxonomy selection, the user's responses to this type of question are added to the taxonomic restrictions of the user's question, resulting in a more precise response in the next round of the dialog.)

As per claims 7, 16, Copperman et al. teaches
automatically selecting a top number of expansions (para. 8: documents stored in the organization and retrieval subsystem may be automatically classified into a predetermined number of taxonomies through a process called auto-contextualization; para. 158: it can be determined if there is a knowledge container that happens to not be in any of the smaller indexes searched, but which has a very good content match to the query. The result of this step is a ranked list of knowledge containers; para. 160: the taxonomic distance from the knowledge container's taxonomy tags to the user's interest taxonomy tags is a measure of a knowledge container's relevance to the user's interests. Upon completion of the ranking step, a ranked list of knowledge containers is presented to the user. This completes an instance of retrieving an appropriate answer from a corporate knowledge base of populated taxonomies in response to a query).

As per claims 8, 17, Copperman et al. teaches
wherein selecting the number of the lexical answer type query expansions comprises: receiving a user selection of a number of expansions; and feeding back the user selection of expansions to enhance future expansions and context weightings (figs. 20-21: the user can choose among the taxonomies, clusters for query refinement; para. 58-60: lexical taxonomies are useful for identifying and grouping concepts that occur using specific words and phrases within knowledge containers. For example, using a lexical taxonomy of companies organized hierarchically by industry type, in conjunction with a topic taxonomy of legal issues; fig. 3: taxonomy tags are ordered by weight and grouped by taxonomy; para. 159: the number of regions into which a knowledge container is tagged, the proportion of a knowledge container's taxonomy tags that are within designated regions, and the level of previous user satisfaction with the knowledge container (based upon implicit or explicit user feedback from previous queries).)

As per claims 9, 18, Copperman et al. teaches
wherein feeding the lexical answer type into the query expansion method comprises: using a synonym lookup using the categorical nature of the lexical answer type (para. 118: the root concept-nodes are synonyms, and taxonomies generated from them would cover substantially the same portion and aspect of the knowledge domain; para. 154: the text of the query may be augmented or expanded. This query expansion may be based upon a thesaurus, to include synonyms or other related terms in the text.)

As per claims 10, 19, Copperman et al. teaches
using the lexical answer type for post-search filtering of results (para. 139: the subject matter expert classifies the taxonomy as either a topic, filter or lexical taxonomy-meaning that the either a search engine will be invoked on indexes built from them or the taxonomy will be used as a filter on retrieval; the user or application screen may specify a taxonomic restriction or filter to limit the knowledge containers that are presented to the user. The taxonomic restriction in turn, specifies a set of concept nodes using boolean expressions and taxonomic relationships among the selected nodes. In the end, only knowledge containers tagged to a set of nodes that satisfy the relationships are presented to the user; para. 155: performs region designation to identify additional areas of the taxonomy to improve the results of the query.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stewart (US 20080243777) teaches at para. 51-55: the root search attributes Price, Rating, and Distance may be a predefined set of semantic categories that are selected based on a priori knowledge of the relevant information space for given application domain or a set of semantic categories that are dynamically determined by programmatic evaluation of the information space of search results.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        

9/3/2022

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163